  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 1 of 9 PageID #:2199




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 LEROY PALMER,

              Plaintiff,                           No. 13 C 1698

       v.                                          Judge Thomas M. Durkin

 CRAIG P. FRANZ, RN,

              Defendant.


                           MEMORANDUM OPINION AND ORDER

       Plaintiff LeRoy Palmer brings this action against Defendant Craig Franz for

an injury he suffered while in the custody of the Illinois Department of Corrections

at the Northern Reception and Classification Center. Franz moved for summary

judgment on Palmer’s medical malpractice claim [R. 241]. For the following reasons,

that motion is denied.

                                  Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue
    Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 2 of 9 PageID #:2200




for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                    Background

       The Court assumes the parties’ familiarity with its prior summary judgment

order, which provides a detailed factual background of the case. See R. 177. Briefly

explained, and as relevant here, Plaintiff LeRoy Palmer was an inmate in the custody

of the Illinois Department of Corrections (IDOC). R. 247 ¶ 1. Palmer was born with a

congenital deformity of the left arm and is missing most of his left hand. Id. ¶ 7.1

       On January 11, 2012, Palmer was transferred from Shawnee Correctional

Center to the Northern Reception and Classification Center (NRC). Id. ¶¶ 5, 6. While

at Shawnee, the medical staff issued Palmer a “Low Gallery – Low Bunk” pass. R.

248-4. When Palmer arrived at NRC, nurse Craig P. Franz conducted his transfer

screening and examination (a transfer screening is routine when an inmate moves to

a new institution). R. 242-2 at 20 (Palmer Dep. 75:21-24). On the “Physical

Disabilities/Limitations” line of Palmer’s medical transfer summary, Shawnee

medical staff had written: “L arm not fully developed/low bunk, low gallery/slow

eating pass.” R. 242-6. Palmer testified that he informed Franz that he required a low

bunk permit because of his congenital deformity, and that he had previously been




1The parties dispute the exact severity of Palmer’s congenital defect. The dispute is
not relevant to the outcome of this motion.
                                           2
  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 3 of 9 PageID #:2201




issued one. R. 242-2 at 24 (Palmer Dep. 90:13-18). Franz responded that Palmer

would need to see a doctor if he wanted a low bunk pass at NRC. Id. On the bottom

of the transfer summary, Franz wrote next to the line marked “Deformities:

Acute/Chronic” that Palmer’s left arm was “not fully developed.” R. 242-6. Under the

heading “Plan Disposition,” Franz marked the box next to “Sick Call: Routine.” Id.

The form also gave the option of choosing “Sick Call: Urgent” and “Emergency

Referral,” but Franz did not check either of those boxes. Id. On the line marked

“Current Medications/Treatment,” Franz wrote “see above,” referring to where

Shawnee medical staff had listed Palmer’s medications and indicated that he had a

low bunk permit. Id. Palmer’s entire encounter with Franz lasted 10-15 minutes. R.

250 ¶ 4.

       When Palmer arrived at his cell following the intake screening, the top bunk

was the only bed available. R. 242-2 at 13 (Palmer Dep. 47:5-9). Over the next eleven

days, Palmer submitted two requests for medical treatment to obtain a low bunk pass

but did not receive a response. Id. at 23 (Palmer Dep. 86:20-87:4). On January 22,

Palmer fell and injured his knee while attempting to get down from his bunk. R. 247

¶ 15; R. 248-1 ¶ 9. Palmer sued Franz for negligence and deliberate indifference to

his serious medical needs.

      In September 2017, the Court granted Franz’s motion for summary judgment

on Palmer’s deliberate indifference claim. The Court also dismissed Palmer’s

negligence claim without prejudice for failing to attach an attorney’s affidavit and

reviewing physician’s report as required by section 2-622 of the Illinois Code of Civil



                                          3
  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 4 of 9 PageID #:2202




Procedure, the Healing Art Malpractice Act (“section 2-622”). The Seventh Circuit

reversed and remanded on the deliberate indifference claim, holding that a

reasonable jury could conclude that Franz’s refusal to act was a conscious decision to

ignore the risk of harm posed to Palmer. Palmer then filed a fifth amended complaint,

attaching an attorney’s affidavit and physician’s report. Franz now moves for

summary judgment on Palmer’s medical malpractice claim.

                                       Analysis

      Franz offers two reasons why the Court should grant summary judgment on

Palmer’s claim for medical malpractice: 1) Palmer failed to disclose an expert to

establish the proper standard of care; and 2) Franz’s conduct was not a proximate

cause of Palmer’s injury.

 I.   Expert Testimony

      To prevail on a medical malpractice claim, a plaintiff must establish the

following elements: “(1) the proper standard of care, (2) a deviation from that

standard, and (3) an injury proximately caused by that deviation.” Prairie v. Univ. of

Chicago Hosps., 698 N.E.2d 611, 614-15 (Ill. App. Ct. 1998) (citing Purtill v. Hess, 489

N.E.2d 867, 872 (Ill. 1986)). These elements generally must be established through

expert testimony. Id. at 615. However, an exception to the rule requiring expert

testimony exists where the healthcare provider’s conduct “is so grossly negligent or

the treatment so common that a layman could readily appraise it.” Heastie v. Roberts,

877 N.E.2d 1064, 1088 (Ill. 2007). Palmer has not procured expert testimony to

establish the standard of care applicable to Franz’s conduct. Rather, he contends his



                                           4
  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 5 of 9 PageID #:2203




claim falls under the gross negligence exception. Franz counters that his conduct

involved the exercise of professional judgment such that expert testimony is

necessary to assist the jury.

      The rationale for the expert testimony requirement is that “jurors are not

skilled in the practice of medicine and would find it difficult without the help of

medical evidence to determine any lack of necessary scientific skill on the part of the

physician [or any other health care provider].” Prairie, 698 N.E.2d at 615 (alteration

in original) (quoting Walski v. Tiesenga, 381 N.E.2d 279, 282 (Ill. 1978)). In other

words, “the subject matter is so complicated that laypersons are not in an adequate

position to assess whether a breach of duty has occurred.” Id. (quoting Schindel v.

Albany Medical Corp., 625 N.E.2d 114, 119 (Ill. App. Ct. 1993)). To determine

whether a medical malpractice claim requires expert testimony or if it qualifies for

the gross negligence exception, the relevant question is whether a juror can assess if

a breach of duty occurred using common knowledge. See id. at 615 n.1 (“Our review

of the case law shows that this exception is sometimes referred to in the singular,

while other times is described as two different exceptions, i.e., “gross negligence” or

“common knowledge” exceptions. Semantics aside, the inquiry is whether a lay person

can readily appraise the alleged negligence using his or her everyday knowledge.”).

      The Court would be more inclined to agree with Franz that expert testimony

is needed if his decision had been whether Palmer’s condition necessitated a low bunk

pass. See Kolanowski v. Illinois Valley Cmty. Hosp., 544 N.E.2d 821, 824 (Ill. App. Ct.

1989) (“it has been previously determined in this state that the need for bed rails in



                                          5
    Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 6 of 9 PageID #:2204




light of a patient’s medical condition is not a matter of common knowledge, but

requires medical knowledge, skill, and training.”). But that determination had

already been made by Shawnee medical personnel. Rather, the issue bearing on the

standard of care is whether Franz failed to take steps to ensure Palmer continued to

receive a low bunk pass when he arrived at NRC.2 Palmer presented testimonial

evidence of steps Franz could have taken such as calling a doctor during the screening

to get authorization to issue a low bunk pass or placing him on urgent sick call to see

a doctor within 24-48 hours. R. 248-5 at 14 (Duffield Dep. 48:6-22); R. 242-4 at 17

(Garcia Dep. 64:13-21). Determining whether Franz should have taken these steps

does not require specialized medical knowledge, especially considering the Seventh

Circuit’s holding that Palmer’s condition was “so obvious that even a lay person could

perceive the need for an accommodation.” Palmer v. Franz, 928 F.3d 560, 564 (7th

Cir. 2019).3 To be sure, it may be difficult to prove Franz acted negligently given

Nurse Garcia’s testimony that Franz’s handling of the intaking screening was

consistent with NRC’s policies and procedures. R. 242-4 at 19 (Garcia Dep. 70:4-10,

72:14-17). But “[o]ne need not be a doctor, a nurse or any other kind of health provider




2 In arguing that the issue is whether he breached the standard of care in filling out
the transfer screening form, Franz slices Palmer’s claim too thin. See R. 251 at 7.
Palmer’s claim is more general; namely, that Franz should have done more to secure
him a low bunk pass.
3 Franz correctly notes that this language from the Seventh Circuit’s opinion does not

directly relate to whether Palmer’s medical malpractice claim requires expert
testimony. See R. 251 at 8-9. But the language is still relevant in that a juror could
more readily determine whether Franz acted unreasonably by not immediately
attempting to secure a low bunk pass for an inmate with a missing hand as opposed
to, for example, an inmate with carpal tunnel.
                                           6
  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 7 of 9 PageID #:2205




to appreciate [the risk]” of someone with a missing hand climbing onto a top bunk.

Heastie, 877 N.E.2d 1064, 1088. And this case is a far cry from those in which the

alleged negligence may be imperceptible to a layperson without expert assistance,

such as whether a surgeon improperly inserted a screw during his repair of a forearm

fracture. See McNichols v. Jersild, 523 N.E.2d 1172, 1176 (Ill. App. Ct. 1988). Here,

a juror can readily appraise using common knowledge whether Franz should have

taken additional steps to ensure that Palmer received a low bunk pass. See Burns v.

Hardy, 2016 WL 4366496, at *4 (N.D. Ill. Aug. 16, 2016) (holding expert testimony

not required on medical malpractice claim where physician did not appeal rejection

of her request for a biopsy and stating that “[w]ith the help of all the paperwork that

will be submitted to the jury that has been discussed by various witnesses through

their testimony, this is a situation that can be appraised by a layman[.]”).

Accordingly, the Court concludes that Palmer does not need a standard-of-care expert

to proceed with his medical malpractice claim.

II.   Proximate Cause

      Franz next argues that his conduct was not a proximate cause of Palmer’s

injury. Proximate cause “is ordinarily a question for the jury to decide.” Elliot v.

Williams, 807 N.E.2d 506, 510 (Ill. App. Ct. 2004). The “proximate cause of an injury

can become a question of law only when the facts are not only undisputed but are also

such that there can be no difference in the judgment of reasonable men as to the

inferences to be drawn from them.” Id.




                                          7
  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 8 of 9 PageID #:2206




      Franz points out that it was the IDOC staff’s decision to put Palmer in a top

bunk, and that that decision constitutes an intervening act that precludes a finding

of proximate cause. Franz also notes several ways that IDOC staff could have secured

Palmer a low bunk pass after his transfer screening. See R. 251 at 12. True, the

“negligence of a defendant will not constitute a proximate cause of a plaintiff’s

injuries if some intervening act supersedes the defendant’s negligence.” Mack v. Ford

Motor Co., 669 N.E.2d 608, 613 (Ill. App. Ct. 1996). But “if the defendant could

reasonably foresee the intervening act, that act will not relieve the defendant of

liability.” Id. Palmer presented testimony evidence from a Wexford representative

that “[s]ecurity staff does not have access to the medical records of individuals” and

that medical personnel inform security officers “of any types of restrictions [the

individuals] may have or anything that would affect possibly housing assignments.”

R. 248-3 at 37 (Martin Dep. 142:7-18). An IDOC representative also testified that the

issuance of low bunk passes are medical decisions that correctional officers will

adhere to in assigning bunks. R. 248-6 at 8 (Hunter Dep. 22:20-23:10). For example,

if an inmate with a low bunk pass is assigned to a cell where the bottom bunk is

occupied, the security officer should instruct the person without the pass to move to

the higher bunk. Id. (Hunter Dep. 24:24-25:11). It does not matter whether Franz

conclusively knew where Palmer would be assigned; the operative question is

whether the IDOC’s decision was reasonably foreseeable. Nothing in the record

indicates Palmer was more likely to receive a low bunk absent a permit. As such, a




                                          8
  Case: 1:13-cv-01698 Document #: 256 Filed: 04/20/20 Page 9 of 9 PageID #:2207




reasonable jury could find it was foreseeable that Palmer would be assigned to a top

bunk if he did not have a low bunk pass. Franz’s motion on this basis is denied.

                                    Conclusion

      For the reasons stated above, Franz’s motion for summary judgment on

Palmer’s medical malpractice claim [R. 241] is denied.



                                       ENTERED:




                                              Honorable Thomas M. Durkin
                                              United States District Judge



Dated: April 20, 2020




                                          9
